                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                            CEDAR RAPIDS DIVISION

    UNITED STATES OF AMERICA,

                                                              No. CR18-15-LTS
                 Plaintiff,
    vs.
                                                                    ORDER
    GAGE RUPP,

                 Defendant.

                              ___________________________



          This matter is before me on a Report and Recommendation (R&R) (Doc. No. 133)
in which the Honorable Kelly K.E. Mahoney, Chief United States Magistrate Judge,
recommends that I deny defendant Gage Rupp’s motion (Doc. No. 94) to dismiss charges
of possession of a firearm by a prohibited person (Count 4) and carrying a firearm in
relation to a crime of violence (Count 7) based on an alleged violation of Federal Rule of
Criminal Procedure 48(a). Rupp and the Government have filed objections.1 See Doc.
Nos. 146 and 147. Neither party has responded to the other’s objections. The objections
are fully submitted and ready for decision.




1
 On November 2, 2018, Rupp appeared before United States Magistrate Judge Mark A. Roberts
and pleaded guilty to Counts 6 and 7 of the fourth superseding indictment, reserving the right to
appeal my decision on his motion (Doc. No. 94) to dismiss. See Doc. Nos. 150, 158, 161. I
accepted his guilty plea on November 6, 2018. Doc. No. 164.
                                   I.     BACKGROUND
       Judge Mahoney provided the following background in her R&R:2
              The original indictment contained charges against Rupp and
       codefendant Cedric Antonio Wright (but not Derrick Ford, who was added
       as a codefendant later). Doc. 3. It charged Rupp with three counts:
       possession of a firearm by a prohibited person, in violation of 18 U.S.C.
       §§ 922(g)(3), 922(g)(9), and 924(a)(2) (count 2); Hobbs Act robbery, in
       violation of 18 U.S.C. §§ 2 and 1951 (count 3); and carrying a firearm in
       relation to a crime of violence, in violation of 18 U.S.C. § 924(c) (count
       4). Doc. 3.

              Rupp was arrested on March 27, 2018, and the next day, he appeared
       before me for his initial appearance and arraignment, where the
       Government moved for detention. See Docs. 10-11. The trial management
       order set trial for the two-week period beginning May 29, 2018, and
       imposed a deadline of May 8, 2018, to inform the court of an intent to plead
       guilty. Doc. 14. I ordered Rupp remain detained pending trial after a
       detention hearing on March 29, 2018. Docs. 16, 18. On April 5, 2018,
       Rupp was charged in the first superseding indictment3 with the same counts
       as in the original indictment, and he waived personal appearance at the
       arraignment that same day. Docs. 21, 24-26.

               The case proceeded without Rupp’s codefendant Wright, who had
       not yet been arrested. At a status conference on April 25, 2018, Rupp’s
       counsel indicated Rupp was “considering[,] as an option, pleading guilty to
       the Hobbs Act charge and going to trial on the firearm counts,” but counsel
       asked the court to consider the case as set for trial. Doc. 30. The
       Government noted that Wright had been arrested on state-law charges in
       Illinois and that it would seek a writ to gain custody of Wright, and “if that
       happens soon, that would affect the trial date and the Government would
       request . . . a joint trial.” Id. The court noted the May trial setting was
       firm in the absence of new filings. Id.

2
 Rupp does not object to the Background in the R&R, except to the extent it does not contain
additional facts in the record as discussed in Rupp’s objections. See Doc. No. 139 at 1. I will
consider those additional facts in conjunction with the Background in analyzing Rupp’s
objections.
3
  The only difference from the original indictment was a change to the description of the firearm
included in Count 4. Doc. 22.

                                               2
        In the face of the impending notice-of-plea deadline, on Monday,
May 7, 2018, the Government and counsel for Rupp exchanged emails
about whether Rupp intended to plead or go to trial. See Doc. 94-2. The
Government indicated that it “intend[ed] to return to the grand jury this
week (Wednesday) to seek a superseding indictment” adding a conspiracy
charge against Rupp, but it “would not do that if [Rupp] plans to plead
guilty.” Doc. 94-2 at 2. The Government also noted it was “contemplating
dropping the 924(c) given some uncertainty about the gun [and] the need to
try to figure which version is accurate.” Doc. 94-2 at 3. Rupp’s counsel
responded that “we have always stated we would plead to the robbery[] [i]f
that is the offer.” Doc. 94-2 at 2. The Government inquired about Rupp
pleading “straight up” (without a plea agreement) to the firearm possession
charge in addition to the Hobbs Act robbery charge, leaving “[o]ther
issues” to “be sorted out later.” Id. Rupp’s counsel noted hesitancy
“plead[ing] straight up absent some agreement that [the Government] would
dismiss the 924(c) [charge].” Id. The Government outlined an informal
potential plea agreement that the Government would need to seek approval
to offer in which Rupp would plead to robbery and firearm possession in
exchange for the dismissal of the § 924(c) firearm count. Id. As an
alternative to the agreement, the Government noted:

      [I]f [the Government] remove[s] Rupp from the 924(c) in the
      superseding indictment to be presented to the grand jury this
      week, as [it is] presently inclined to do, it could theoretically
      be refiled at a later date, but that is not a certainty. If [Rupp]
      does not want to agree to any adjustments [related to the
      firearm as the Government’s potential plea agreement
      outlined], he could then plead as to the remaining superseding
      indictment without a plea agreement.

Doc. 94-2 at 1.

       The next morning, on May 8, Rupp’s counsel informed the
Government that he intended to plead “to the Hobbs Act count and go to
trial on the firearm counts.” Id. He filed a “Notice of Intent to Plead
Guilty to Count 3” (the Hobbs Act robbery charge) “without the benefit of
a plea agreement,” noting that his plea “will still leave counts 2 and 4 [the
firearm charges] unresolved.” Doc. 31. Shortly thereafter, the district
court filed a trial scheduling order setting trial to begin on May 30, 2018.
Doc. 32. Meanwhile, due to upcoming scheduling issues, my chambers

                                      3
had contacted the parties about the status of the case and whether they
thought it would proceed to trial as scheduled or whether they would move
to continue or resolve the charges by plea. Doc. 94-3. The Government
responded that a second superseding indictment would be returned the next
day and that “[i]n light of the notice of intent to plead guilty and the
anticipated changes in the superseding indictment, [it] do[es] not expect any
charges will remain for trial against [Rupp] at this time.” Doc. 94-3 at 1.
True to the Government’s word, the grand jury returned the second
superseding indictment on May 9, 2018 (it was filed on May 10, 2018),
charging Rupp only with Hobbs Act robbery. Doc. 38. The second
superseding indictment also contained charges against codefendant Ford for
the first time. Id. I entered an order on May 9, 2018, indicating that the
time until the plea hearing was excluded from the time within which trial
must commence under the Speedy Trial Act. Doc. 33.

       On May 10, 2018, the Government confirmed by email with Rupp’s
counsel that Rupp was not interested in a plea agreement as previously
outlined. Doc. 94-4. Counsel for Rupp responded that “given the
evidence, [his] client is only willing to plead to the Hobbs Act count.” Id.
When he sent this email, Rupp’s counsel had not yet seen the second
superseding indictment (it had been returned, but not filed).

       Rupp’s change-of-plea hearing and arraignment on the second
superseding indictment were held on May 15, 2018. Doc. 43. Rupp
pleaded guilty to Hobbs Act robbery before a magistrate judge, who
recommended the district court judge accept Rupp’s plea. Docs. 43-44.
Before Rupp’s plea had been accepted, on May 17, 2018, the initial
appearance and arraignment were held for Rupp’s codefendant Ford, and
the court entered a trial management order setting Ford’s trial for the two-
week trial setting beginning on July 16, 2018. Docs. 47-48, 50. The docket
also indicates that codefendant Wright had been taken into federal custody,
but in Illinois, not the Northern District of Iowa. See Docs. 45, 51. On
May 22, 2018, the district court accepted Rupp’s guilty plea and, noting
“[t]here [were] no counts left to be resolved,” canceled Rupp’s trial
scheduled for May 31, 2018. Docs. 54-55.

       With no charges pending against Rupp in the second superseding
indictment (he merely awaited sentencing) and Wright out of the district,
the case proceeded with Ford. Rupp did not participate in a status
conference held on June 18, 2018, with the Government and counsel for
Ford. Doc. 57. Ford indicated his intent to plead pursuant to a plea

                                     4
       agreement on June 19, 2018. Doc. 58. The plea hearing was held on June
       26, 2018, and Ford’s plea was accepted by the district court on July 16,
       2018. Docs. 70, 85. The plea agreement that was filed indicates that Ford
       signed it on June 14, 2018. Doc. 71.

               The Northern District of Iowa gained custody of Wright, and on June
       22, 2018, the court held Wright’s initial appearance and arraignment and
       set his trial for the two-week setting beginning on August 20, 2018. Docs.
       63, 65. Nearly two months after Rupp had filed his notice of intent to
       plead, on July 11, 2018, the Government filed a third superseding
       indictment charging him (as it had in the original indictment) with Hobbs
       Act robbery, which Rupp had already pleaded to (now labeled count 5),
       possession of a firearm by a prohibited person (now labeled count 4), and
       carrying a firearm in relation to a crime of violence (now labeled count 7).
       Doc. 80. For the first time, Rupp was also charged with conspiracy to
       commit Hobbs Act robbery (count 6). Id. The Government does not
       dispute Rupp’s representation in the current motion that the evidence
       presented to the grand jury to obtain the third superseding indictment did
       not materially differ from the evidence before the grand jury when it issued
       the original and first superseding indictments. Doc[.] 94 at 2; Doc. 94-1 at
       6; Doc. 113-1.4

              On July 16, 2018, I held an arraignment on the third superseding
       indictment and status conference with all defendants and their counsel.
       Doc. 87. The Government explained that it included charges that the
       defendants had already pleaded to in the superseding indictment because it
       understands that a superseding indictment technically replaces the prior
       indictment, which is the reason it is called “superseding.” I inquired
       whether the Government intended for Rupp to go to trial on count 5 (the
       Hobbs Act robbery count that he had already pleaded guilty to), and the
       Government indicated it did not, and Rupp’s counsel stated he had nothing
       to add. Therefore, when I arraigned Rupp, I asked how he pleaded to the
       counts in the third superseding indictment with the exception of count 5. I
       noted that “[p]rior to the Third Superseding Indictment, Defendant Rupp
       was pending sentencing and was not scheduled for trial with Defendant
       Wright, who had a trial date of August 20, 2018.” Doc. 88. Wright
       indicated that “he had intended to request a continuance of the August 20,
       2018[] trial date to allow adequate time to prepare for trial,” and I found

4
 Rupp cites to Exhibits A and B, which are transcripts of the grand jury testimony from March
7, 2018, and May 9, 2018. Docs. 95, 95-1.

                                             5
      that he “would be entitled to a new trial date based on the Third Superseding
      Indictment,” so I “scheduled a trial date for both Defendants for the two-
      week period beginning September 10, 2018.” Doc. 88. I found “any delay
      between August 20, 2018, to September 10, 2018, for Defendant Wright
      should be excluded from speedy trial calculations to allow him to be joined
      for trial with Defendant Rupp as the case has not been severed.” Doc. 88
      (emphasis omitted).

             Rupp filed a motion to dismiss the § 924(c) firearm count on August
      6, 2018 (which I have addressed by a separate report and recommendation),
      and he filed the current motion to dismiss on August 8, 2018, arguing that
      the Government’s use of superseding indictments to dismiss counts abused
      the grand jury process. Docs. 91, 94. A fourth superseding indictment
      issued on August 8, 2018, containing the same charges (with the same count
      numbers) against Rupp as the third superseding indictment. Doc. 99. On
      August 14, 2018, Wright filed a motion to continue trial, which neither
      Rupp nor the Government resisted. Doc. 109. Given Wright’s need for
      additional time to review discovery, as well as the pending motions to
      dismiss (Rupp’s current motion, as well as Rupp’s and Wright’s motions to
      dismiss the § 924(c) firearm counts), I granted the motion and continued
      Wright and Rupp’s trial to the two-week period beginning November 19,
      2018, excluding time for purposes of the Speedy Trial Act from August 14,
      2018, to the time of the November trial. Doc. 116.

             I held a hearing on the motion to dismiss on September 11, 2018, at
      which Leon Spies, who is codefendant Ford’s attorney, and Cedar Rapids
      Police Officer John O’Brien testified. Doc. 119. Their testimony indicated
      that shortly after the robbery, Ford had implicated Rupp in the offense
      conduct, and the Government had been attempting to work out a deal with
      Ford in exchange for his testimony against Rupp. In mid-April 2018,
      neither the Government nor Ford’s attorney could find Ford, and they
      remained unable to locate Ford until his arrest on May 16, 2018. At the
      hearing, I also admitted Plaintiff’s exhibits 1-5 (Docs. 113, 121) and
      Defendant’s exhibits A, B, C-1 to C-3, and D-F (Docs. 94, 95, 120). Doc.
      119. I questioned the Government at the hearing on the Speedy Trial Act
      implications of its argument that the firearm counts in the original
      indictment had never been dismissed and remained pending through June
      2018. At my request, the parties submitted supplemental briefing on this
      and other issues. Docs. 122, 123.

Doc. No. 133 at 2-8 (footnotes in original).

                                           6
                        II.    APPLICABLE STANDARDS
       A district judge must review a magistrate judge’s R&R under the following
standards: 
       Within fourteen days after being served with a copy, any party may serve
       and file written objections to such proposed findings and recommendations
       as provided by rules of court. A judge of the court shall make a de novo
       determination of those portions of the report or specified proposed findings
       or recommendations to which objection is made. A judge of the court may
       accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge. The judge may also
       receive further evidence or recommit the matter to the magistrate judge with
       instructions.

28 U.S.C. § 636(b)(1); see also Fed. R. Crim. P. 59(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       Any portions of an R&R to which no objections have been made must be reviewed
under at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d
793, 795 (8th Cir. 1996) (noting that when no objections are filed “[the district court
judge] would only have to review the findings of the magistrate judge for clear error”).
As the Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although
there is evidence to support it, the reviewing court on the entire evidence is left with the
definite and firm conviction that a mistake has been committed.” Anderson v. City of
Bessemer City, 470 U.S. 564, 573 (1985) (quoting United States v. U.S. Gypsum Co.,
333 U.S. 364, 395 (1948)). However, a district judge may elect to review an R&R under
a more-exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.

Thomas v. Arn, 474 U.S. 140, 150 (1985).


                                             7
                                     III.   THE R&R
         Judge Mahoney summarized Rupp’s argument as follows:
         [T]he Government abused the grand jury process and circumvented Federal
         Rule of Criminal Procedure 48(a) by charging him with these counts
         originally, dismissing them through a superseding indictment that omitted
         these counts, and then, after he had pleaded guilty to the Hobbs Act robbery
         count and his plea had been accepted, charging him with the firearm counts
         again through another superseding indictment.

Doc. No. 133 at 8. She then considered three issues in determining whether the firearm
counts against Rupp should be dismissed:
       Whether the Government dismissed the firearm counts by superseding indictment

       Whether Rule 48(a) applies to the dismissal of some, but not all, of the counts in
        an indictment

       Whether Rule 48(a) requires dismissal of the firearm counts

Id.
         Judge Mahoney started by examining the language and history of Federal Rule of
Criminal Procedure 48(a), which provides: “The government may, with leave of court,
dismiss an indictment, information, or complaint. The government may not dismiss the
prosecution during trial without the defendant’s consent.”          The “leave of court”
requirement was added without explanation, but the Supreme Court has stated its purpose
is “apparently to protect a defendant against prosecutorial harassment, e.g., charging,
dismissing, and recharging, when the Government moves to dismiss an indictment over
the defendant’s objection.” Doc. No. 133 at 8 (citing Rinaldi v. United States, 434 U.S.
22, 29 n.15 (1977)).       Rupp argues the Government evaded the “leave of court”
requirement by dismissing counts pursuant to a superseding indictment rather than by
motion. Id. at 9. The Government contends the original indictment was never dismissed
so the firearm counts remained pending. Id. It further argues that Rule 48(a) applies
only to the dismissal of an entire indictment, not just some of the counts. Id. Finally,

                                              8
the Government argues it did not engage in bad faith because the firearm counts were
dropped due to the unavailability of an essential witness (Ford). Id.
       Regarding the first issue, Judge Mahoney concluded the Government had
constructively dismissed the firearm counts by filing the second superseding indictment
that omitted those counts.     Id. at 12.   She acknowledged case law that holds the
Government may proceed to trial on any pending indictment, but noted these cases did
not consider additional conduct by the Government suggesting its intent to have the other
pending indictments dismissed by the superseding indictment. Id. at 10. Here, Judge
Mahoney noted that after Rupp pleaded guilty to Hobbs Act robbery and the court set his
trial date for May 30, 2018, on the remaining firearm counts in the first superseding
indictment, the Government filed the second superseding indictment omitting the firearm
counts. Id. It then told the court via email that no “charges . . . remain for trial against
[Rupp] at this time.” Id. (citing Doc. 94-3 at 1). Based on this representation, the court
canceled Rupp’s scheduled trial. Id. When the third superseding indictment was filed,
recharging the firearm counts, the Government expressed its intent during the
arraignment that the superseding indictment replace the prior indictment. Id. at 10-11.
In the interim, Rupp had no notice the charges remained pending and had not worked to
resolve them or prepare to defend them. Id. at 11.
       Judge Mahoney explained that Speedy Trial Act considerations also supported her
conclusion. Id. While it is disputed whether Rupp’s speedy trial clock would have run,5
Judge Mahoney explained that it was doubtful the court would have canceled Rupp’s May
trial date if the Government had not represented that the firearm counts had been resolved.
Id. at 11-12. Indeed, the court canceled Rupp’s trial date on the firearm counts because
the Government represented those counts had been dismissed. Id. at 12. If the parties



5
  See Doc. No. 133 at 11-12, n.3 (analyzing Speedy Trial Act calculations and addressing the
Government’s argument that a reasonable period of delay would have been allowed based on
alleged joint trials with codefendants).

                                             9
considered them to remain pending, Rupp may have moved to dismiss them on Speedy
Trial Act grounds or may have prevailed at trial on May 30. Id.
      Judge Mahoney concluded the Government “constructively dismissed the firearm
counts against Rupp when it filed a superseding indictment omitting those charges and
notified the court to cancel Rupp’s scheduled trial because no unresolved charges
remained pending against Rupp.” Id. While the case law provides that the Government
may not dismiss counts by superseding indictments because it would render the “leave of
court” language in Rule 48(a) superfluous, Judge Mahoney reasoned that the unique
procedural history of this case supported the conclusion that the second superseding
indictment’s omission of the firearm counts had dismissed them. Id. at 13.
      The second issue Judge Mahoney considered was whether Rule 48(a) applies to
the dismissal of some, but not all, of the counts in an indictment. Id. The Government
argues the “leave of court” requirement applies only to the dismissal of an entire
indictment. It did not cite any case law in support of this argument. Id. Based on her
review of the case law, Judge Mahoney concluded that Rule 48(a)’s “leave of court”
requirement applies regardless of whether the Government seeks to dismiss some or all
counts of an indictment. Id. at 14.
      Finally, Judge Mahoney considered whether Rule 48(a) requires dismissal of the
firearm counts now. Id. She stated that the Government should have obtained leave of
court under Rule 48(a) before dismissing the firearm counts, but that Rupp did not raise
the issue at the time of dismissal or otherwise request that the Government provide its
reasons for dismissing those counts.      Id.   Judge Mahoney cited numerous cases
demonstrating that when an indictment is dismissed under Rule 48(a) and the Government
later re-indicts on the same charges, the court considers the Government’s reasons for
the initial dismissal to determine if reindictment violates the purpose of Rule 48(a). Id.
at 14-16. That purpose, again, is to prevent prosecutorial harassment. She noted that
whether a Government’s dismissal should be with prejudice depends on the Government’s


                                           10
reasons for dismissal and whether reindictment violates the purpose of Rule 48(a)’s “leave
of court” requirement. Id. at 16-17.
         The Eighth Circuit recognizes “two circumstances in which the district court may
deny leave to dismiss an indictment: when the defendant objects to the dismissal, and
when dismissal is clearly contrary to the manifest public interest.” Id. at 17 (quoting
United States v. Jacobo-Zavala, 241 F.3d 1009, 1012 (8th Cir. 2001)). Judge Mahoney
concluded that neither circumstance was present in this case. She noted that dismissal
clearly contrary to the manifest public interest typically includes instances in which the
prosecutor has acted in bad faith and has an improper motive. Id. In Jacobo-Zavala, the
court provided examples of “bribery, inconvenience to the prosecutor, or personal dislike
for the victim of a crime.” Id. (quoting Jacobo-Zavala, 241 F.3d at 1014-15). She did
not find any such circumstance here.
         With regard to whether the defendant objects to the dismissal, Judge Mahoney
noted that dismissal without prejudice should still be granted unless there is evidence of
prosecutorial harassment, bad faith or an otherwise improper purpose in seeking
dismissal. Id. at 17-18. She cited several Eighth Circuit cases in which the court found
that it was appropriate for charges to be dismissed without prejudice allowing the
Government to refile those charges for various reasons absent prosecutorial abuse. Id.
at 18.
         Here, Judge Mahoney considered Rupp’s argument that he entered into a de facto
plea agreement with the Government to plead guilty to the Hobbs Act robbery in exchange
for dismissal of the firearm counts. Id. She concluded the evidence did not support this
theory because at the time Rupp entered his notice of intent to plead, he indicated he
would keep his trial date as to the firearm counts. Id. The evidence also showed that
the Government chose to drop the firearm counts to avoid the May trial date due to
insufficient evidence based on difficulties locating Ford, an essential witness. Id. Judge
Mahoney concluded the Government’s conduct did not affect the validity of Rupp’s plea


                                            11
and, even if it did, the appropriate remedy would be to allow Rupp to withdraw his plea,
which he has chosen not to do. Id. at 18-19.
       Turning to whether the Government’s dismissal of the firearm counts would be
appropriate under Rule 48(a), Judge Mahoney focused on the Government’s reasoning
concerning the unknown whereabouts of its essential witness for the firearm counts –
Ford. At the time the Government obtained the second superseding indictment omitting
the firearm charges, the Government had not been able to locate Ford for about a month,
even with the help of the police. Id. at 19. Judge Mahoney then noted: “Once Ford was
charged and arrested (after Rupp pleaded and the firearm counts were dismissed, but
before his plea was accepted and his scheduled trial was canceled), the Government
contends that it needed time to work out a deal with Ford in exchange for his testimony
against Rupp.” Id. Rupp notes that Ford signed his plea agreement on June 14, 2018,
filed a notice of intent to plead guilty on June 19, 2018, and had a plea hearing on June
26, 2018, but the Government did not reinstate the firearm charges against Rupp until
July 11, 2018. Id.
       Judge Mahoney found the Government’s conduct concerning because it was not
transparent with Rupp nor the court regarding its intent to reindict Rupp after securing
Ford’s cooperation. Id. While the Government’s emails with defense counsel and the
court hinted at this possibility, Judge Mahoney also understood Rupp’s perspective that
it appeared the Government had decided not to pursue the firearm charges based on
uncertainty about the gun. Id. She stated, “[t]his is especially troubling in light of the
firearm charges being dismissed at the time of Rupp’s plea hearing, potentially affecting
the court’s ability to ensure Rupp truly understood the consequences of his plea, and
given that Rupp’s plea was accepted, leading him to believe the case against him was
resolved.” Id. at 19-20. Based on “the Government’s inquiry regarding delaying trial
until Wright was in custody, which was denied, and the Government’s failure to inform
the court of its intentions to refile at the time of the dismissal, I cannot help but wonder
if the Government was motivated, at least in part, to attempt an end-run around the court’s
                                            12
firm trial date.” Id. at 20. She noted a formal motion for dismissal without prejudice
under Rule 48(a) could have assured that everyone was on the same page and given Rupp
the opportunity to object and insist on trial as to the firearm counts. Id.
       Ultimately, however, Judge Mahoney concluded that dismissal of the firearm
charges was not warranted. First, she found that Rupp was not prejudiced, which some
courts require for a Rule 48(a) dismissal to bar re-prosecution. Id. Rupp had not been
unnecessarily detained as he was awaiting sentencing on the robbery count. Id. Dismissal
of the firearms counts did not induce Rupp to plead to the robbery count. Id. Rupp did
not assert double jeopardy or other constitutional violations, did not invoke the Speedy
Trial Act, and did not take issue with the timing of his trial shown by his consents to
codefendant Wright’s continuances. Id. at 20-21.
       Second, Judge Mahoney concluded that the facts do not support a finding of bad
faith or prosecutorial harassment based on the Government’s inability to locate an
essential witness. Id. at 21. She distinguished United States v. Derr, 726 F.2d 617, 619
(10th Cir. 1984), in which the prosecution sought dismissal without prejudice under Rule
48(a) on the day of trial because it was dissatisfied with the state of the investigation and
needed further investigation. The Tenth Circuit held that dismissal with prejudice was
not “unduly harsh” because the Government was “obviously unprepared to proceed” to
trial. Derr, 726 F.2d at 619.
       In distinguishing Derr, Judge Mahoney first noted that dismissal in this case did
not occur on the day of trial. Second, the Government in this case did not have a general
need for more evidence, but a specific need for a particular witness – Ford – whom the
Government had diligently been trying to locate with the help of law enforcement. Id.
Judge Mahoney cited several circuit cases and one district court case in which courts have
held that the Government may move for dismissal under Rule 48(a) based on the inability
to locate an essential witness or to secure such a witness’ cooperation. Id. at 22. Judge
Mahoney concluded the Government should have explained its reason for dropping the
firearms counts to the court and Rupp. Id. at 22-23. However, she stated: “As Rupp
                                             13
did not raise this issue to the court’s attention at the time of the dismissal, I do not fault
the Government for its failure to seek leave in this instance, and I do not find the
Government acted in bad faith or with intent to harass.” Id. at 23.
       In sum, Judge Mahoney found that the Government did not intentionally seek to
evade Rule 48(a)’s “leave of court” requirement by using a superseding indictment to
dismiss the firearm counts and that its reasons for dismissal were not improper under
Rule 48(a). Id. She cautioned that in future cases the Government should seek leave of
court under Rule 48(a) for the dismissal of counts, as well as indictments. Id. at 24.
However, under the unique circumstances of this case, she concluded that dismissal of
the firearm counts with prejudice was not the appropriate remedy and thus recommends
that I deny Rupp’s motion to dismiss. Id. at 23-24.


                                     IV.    DISCUSSION
A.     Government’s Objections
       The Government seeks to clarify the record with regard to Judge Mahoney’s
concerns about its lack of transparency in removing the firearm counts, at least to the
extent such clarification is necessary to the determination of the ultimate issues. See Doc.
No. 147 at 6-7. I do not find clarification to be necessary but I generally agree with
Judge Mahoney’s concerns regarding the Government’s conduct in this case.6


6
  I am particularly concerned by the Government’s shifting position as to whether the second
superseding indictment had the effect of dismissing the firearms charges against Rupp. On May
8, 2018, counsel for the Government represented to the court and opposing counsel via email
that in light of Rupp’s notice of intent to plead guilty to the Hobbs Act charge, “I do not expect
any charges will remain for trial against Mr. Rupp at this time.” Doc. No. 94-3 at 1. The court
adopted this representation on May 22, 2018, after accepting Rupp’s plea, by canceling Rupp’s
trial and noting that “[t]here are no counts left to be resolved.” Doc. No. 55 at 1. However, in
resisting Rupp’s motion to dismiss, the Government affirmatively argued that the firearms
charges had never really been dismissed because the Government had not sought their dismissal
pursuant to Rule 48. Doc. No. 113-1 at 9-10, 15. I understand, based on the transcript of the

                                                                      (Footnote continued . . .
                                               14
       The Government also seeks to clarify its position regarding any Speedy Trial Act
concerns. It emphasizes (as acknowledged in the R&R) that Rupp has not objected on
Speedy Trial Act grounds and further argues that any time beyond the 70-day statutory
period was excludable, either because Rupp was joined with Wright, see 18 U.S.C. §
3161(h)(6) or because Ford was an “essential witness” who was absent or unavailable.
See 18 U.S.C. § 3161(h)(3)(A). I will consider these arguments in discussing Speedy
Trial Act issues later in this order.
       The Government objects to the finding that the third superseding indictment
replaced the prior indictment.      While it initially made this argument, it states that
subsequent review of case law suggests this view is incorrect as a matter of law. I agree
with Judge Mahoney’s analysis as to this issue. I appreciate that a superseding indictment
generally does not equate to a dismissal of the prior indictment, but all parties involved
here proceeded as though the prior indictments had been dismissed and replaced. As
such, I agree with Judge Mahoney that under the circumstances present here, the
Government constructively dismissed the prior indictments.
       The Government next states:
       Contrary to the statement in the first full paragraph on page 19 of the R&R,
       Ford was charged on May 10, 2018, prior to (not after) defendant’s entry
       of a plea of guilty on May 15, 2018. This is potentially significant to the
       extent defendant claims he did not know Ford had been missing. Certainly
       by the time of defendant’s guilty plea, defendant knew Ford had been
       apprehended.

Doc. No. 147 at 11 (emphasis in original). On this point, the Government is simply
wrong. While Ford was charged in the superseding indictment filed May 10, 2018, he
was not arrested until May 16, 2018, and his initial appearance and arraignment occurred



hearing on the motion to dismiss, that counsel for the Government may have misunderstood the
law at the time of the initial representation. Doc. No. 144 at 24-25. However, given that the
representation was made, and relied upon by the court, the Government should have thought
twice before resisting the motion on this basis.

                                             15
the following day. See Doc. Nos. 47 and 48. Therefore, when Rupp filed his notice
(Doc. No. 31) of intent to plead guilty to the Hobbs Act charge on May 8, 2018, and
when he actually entered his plea of guilty to that charge on May 15, 2018, he could not
have known “Ford had been apprehended” because Ford had not, in fact, been
apprehended. No clarification of the R&R is necessary on this issue.
      The Government also takes issue with Judge Mahoney’s comment that it is “quite
doubtful, that the district court would have canceled Rupp’s May trial date if the
Government had not represented that the firearms counts had been resolved.” Doc. No.
147 at 12 (quoting Doc. No. 133 at 11-12). The Government claims that it never
represented those charges had “been resolved,” but that it did not expect any charges
would remain for trial in the second superseding indictment against Rupp at the time. It
contends that all its communications left the door open to those charges being reinstated.
Nevertheless, leaving the door open to the possibility of reindictment is hardly the same
as disclosing the reasons for dismissing the charges in the first place, which the
Government would have been required to do had it sought leave to dismiss pursuant to
Rule 48(a). Nonetheless, I do not find that this issue makes any difference to the
outcome.
      Ultimately, I find that none of the Government’s clarifications or objections are
material. To the extent the clarifications are relevant to my analysis, I will note them
below. Otherwise, the Government’s objections are overruled.


B.    Rupp’s Objections
      Rupp objects to the R&R on several grounds: (1) the record demonstrates the
Government acted in bad faith, (2) the court should follow United States v. Derr, (3)
even if the Government did not act in bad faith it should not be allowed to piecemeal
charges because it leads to abuse of the grand jury process and interferes with a
defendant’s legitimate expectations, (4) the Government did not provide good reasons to


                                           16
justify its reindictment, (5) the court should follow United States v. Garcia-Aguilar and
(6) Rupp is prejudiced by the Government’s conduct.


       1.     Bad Faith
       Rupp argues the Government acted in bad faith by trying to get him to plead guilty
to the firearm counts that had already been dropped. On May 10, 2018, at 8:33 a.m.,
counsel for the Government emailed counsel for Rupp stating: “Also, just want to confirm
what appears to be obvious, that your client is not interested in a written plea agreement
that would include a gun count along the lines previously mentioned.” Doc. No. 94-4.
Counsel for Rupp responded at 8:36 a.m.: “At this point, given the evidence, my client
is only willing to plead to the Hobbs Act count.” Id. Rupp argues the Government’s
email constitutes prosecutorial conduct and bad faith because at the time it sent its email
on May 10 it had already obtained the second superseding indictment eliminating the gun
counts on May 9, 2018, and should have informed defense counsel. Doc. No. 139 at 3.
The second superseding indictment was not filed until after the email exchange with
Rupp’s counsel.
       Rupp argues that the Government’s explanation of difficulties obtaining Ford’s
cooperation is further evidence of bad faith because the Government failed to disclose
that information to Rupp. Rupp notes that Ford was not charged until the second
superseding indictment (Doc. No. 38) was returned on May 9, 2018. Id. That indictment
was filed, and Ford’s arrest warrant was issued, the following day. Doc. Nos. 38, 41.
As noted above, Rupp then pleaded guilty to the Hobbs Act robbery charge on May 15,
2018, and Ford was arrested on May 16. Rupp argues this timeline suggests that Ford
was not difficult to locate.7 He contends that as of May 16, 2018, the Government was


7
 Rupp challenges the Government’s credibility on its inability to locate Ford, stating that the
Government provided general statements regarding its efforts to locate Ford in April and has not

                                                                     (Footnote continued . . .
                                              17
in the same position it had been in prior to Ford’s “disappearance” beginning in mid-
April. Id. Rupp further points out that Ford pleaded guilty on June 26, 2018, but the
Government did not reindict Rupp on the firearm charges until July 11.
       I understand Rupp’s frustration with the Government’s conduct in this case.
However, I do not find that it amounts to bad faith. The Government was in the process
of determining whether it needed to have Ford’s cooperation to proceed with the firearm
charges against Rupp. If Rupp had changed his mind and agreed to plead to the firearm
charges, the Government could have chosen not to file the second superseding indictment.
Ultimately, Rupp’s decision not to plead to the firearm charges at that time was not
hindered or manipulated in any way by the Government’s conduct.
       With regard to the Government’s explanation that it was having difficulties
locating Ford, I do not find anything in the record to suggest that this was not true or that
withholding this information from Rupp rose to the level of bad faith. While Rupp points
out he was not reindicted until two months after Ford’s arrest and two weeks after Ford’s
guilty plea, I am unclear as to what significance Rupp wants me to draw from this. I do
not find the timing alone to be suspect. Ford was entitled to take the necessary time
following his arrest to discuss his options with his counsel. Between the court’s schedule
(including the mid-week July 4 holiday) and the grand jury schedule, it appears the
Government moved expeditiously to account for any evidence from Ford in determining
whether to reindict Rupp on the firearm charges.
       To the extent Rupp argues he was entitled to know about the Government’s
difficulties in locating Ford or Ford’s role as a cooperator, I am unclear as to how this
would have changed anything for Rupp. While it certainly could have reduced his
surprise when the firearm charges were refiled, he has not demonstrated how the


provided specific reasons for why it was not able to find Ford. I find no reason to doubt the
Government’s credibility on its representation that it had difficulties locating Ford. As noted by
Judge Mahoney, Ford’s own attorney had difficulties getting in touch with him, as did law
enforcement.

                                               18
Government’s withholding of this information affected his decision making. Also, the
Government was not in the same position upon Ford’s arrest as it had been prior to Ford’s
disappearance in mid-April. As Rupp points out, Ford was not previously charged with
anything. By May 16, 2018, Ford was indicted and in custody. This development, alone,
could have changed Ford’s willingness to cooperate.
       In sum, I do not find that the Government’s conduct amounts to bad faith. Rather,
it appears to be the product of difficult and changing circumstances.            While the
Government could have been more forthright with Rupp regarding the situation (and
would have had to disclose its reasons for dismissing the firearm counts had it moved for
leave to dismiss under Rule 48(a) over Rupp’s objections), its conduct does not rise to
the level of bad faith. This objection is overruled.


       2.     United States v. Derr
       Rupp argues I should follow United States v. Derr, 726 F.2d 617 (10th Cir. 1984)
and prohibit the Government from reinstating the firearm counts. In Derr, the court
allowed the Government to dismiss the Indictment against the defendant on the day trial
was scheduled to begin, pursuant to Rule 48(a), without requiring the Government to
state a reason for the dismissal. The Government then reindicted the defendant on the
same charges. Derr, 726 F.2d at 617-18. The Government’s explanation for the first
dismissal was that it was dissatisfied with the state of its investigation and wanted to
investigate further. Id. at 619. The district court dismissed the second indictment with
prejudice and the Tenth Circuit affirmed.
       Judge Mahoney distinguished Derr based on proximity to trial and the fact that in
this case, the Government has identified a specific piece of evidence it had been diligently
trying to locate when it dismissed the charges via the second superseding indictment. See
Doc. No. 133 at 21-22. She cited numerous cases in which courts have allowed the
Government to recharge based on various difficulties with witness-related evidence. Id.
at 22. Judge Mahoney stated that the Government should have explained its reasoning to
                                            19
the court, and to Rupp, in dismissing the charges via the second superseding indictment,
but ultimately found the Government had not acted in bad faith or with intent to harass
in failing to seek leave for the dismissal. Id. at 22-23.
       Rupp argues his situation is analogous to Derr because the Government dismissed
the firearm counts just before his plea hearing. He contends that the Government’s failure
to file a Rule 48(a) motion prevented the court from determining whether the dismissal
should be with or without prejudice. Rupp also takes issue with any suggestion in the
R&R that he should have raised the Rule 48(a) issue with the court or otherwise objected
at the time of dismissal. See Doc. No. 133 at 23 (“As Rupp did not raise this issue to
the court’s attention at the time of the dismissal, I do not fault the Government for its
failure to seek leave in this instance, and I do not find the Government acted in bad faith
or with intent to harass.”). Rupp argues that because the charges were dismissed by the
filing of the second superseding indictment, he had no reason to object. Doc. No. 146
at 5, n.3. He notes he timely filed his motion to dismiss the firearm counts after they
were reasserted in the third superseding indictment and that if the Government never
reasserted the firearms counts, there would not be an issue. Id.
       I agree with Rupp that there was no occasion for him to “object” to the dismissal
of the firearm counts given that they were dismissed by way of superseding indictment.
I disagree, however, that the circumstances (dismissal prior to his plea hearing) are
similar to Derr (dismissal the day of trial). Rule 48(a) allows dismissal with leave of
court except “during trial” at which point the Government must obtain the defendant’s
consent. Both the leave of court requirement and consent requirement during trial serve
to protect a defendant from prosecutorial harassment. Trial is the occasion for the
Government to prove the charges, meaning that the Government is essentially committed
to its evidence at that point. At a plea hearing, the state of the Government’s evidence
and its ability to prove the charges is immaterial, except as to inform the defendant’s
decision of whether to plead guilty.


                                            20
       In Derr, the defendant evaluated the Government’s evidence, made an informed
choice to go to trial and was prepared to defend the charges. However, the Government
moved to dismiss the indictment on the day trial was to commence, stating only that
dismissal would “best meet the ends of justice.” 726 F.2d at 618.        The Tenth Circuit
explained the fallout from this situation as follows:
       In the hearing on defendant's motion to dismiss the second indictment,
       Assistant U.S. Attorney Michael Ringer explained his position at the time
       of the earlier motion: “I was dissatisfied with the state of the investigation
       and the state the charges were in. So, we moved to dismiss for the purpose
       of continuing the further investigation into the matter.” Unless the
       government could articulate a better reason for dismissal than this, we think
       that the trial judge would have had to deny the motion considering that it
       was made over defendant's objection and on the day trial was scheduled to
       begin. Hence, remanding the case for a determination whether the
       government had valid reasons for dismissing the original indictment would
       be fruitless. Moreover, if the trial court had initially ruled correctly and
       refused to dismiss the original indictment, the government's only
       alternatives would have been to try a case in which it was obviously
       unprepared to proceed or to move to dismiss the indictment with prejudice.

Id. at 619. In other words, the Government sought dismissal in Derr because when the
day of trial arrived, the Government was not – for unexplained reasons – prepared to
prove the charges.
       The situation here is much different. The Government made the decision to
withdraw the firearms charges against Rupp well in advance of trial. While Rupp had
decided to go to trial on the firearm charges at the time he entered his guilty plea to the
Hobbs Act robbery, his defense to the firearm counts was not prepared to the extent it
would have been on the day of trial. His trial was scheduled for May 30, 2018, and the
second superseding indictment (which omitted the firearms charges) was filed on May
10, 2018. Rupp then pleaded guilty to the Hobbs Act robbery charge on May 15, 2018,
and his trial was canceled when I accepted his guilty plea on May 22, 2018. The
Government’s conduct is much less indicative of harassment when charges are dismissed


                                            21
20 days prior to trial than when the Government waits until the day trial is scheduled to
begin.
         I also agree with Judge Mahoney that the Government’s reasoning here is less
indicative of harassment than it was in Derr. In Derr, the Government offered no specific
reason why it was dissatisfied with the state of its evidence beyond that it needed to
conduct further investigation. Here, rather than general unease with the quality of its
evidence, the Government had been attempting to locate a specific witness concerning
the firearms charges against Rupp. While the Government should have informed Rupp
and the court of its reasons for changing course in the second superseding indictment, I
agree with Judge Mahoney that its reasons for dismissal were not improper under Rule
48(a) and that leave likely would have been granted had the Government so moved. This
objection is overruled.


         3.    Preventing a Piecemeal Approach Under United States v. Poindexter
         Rupp relies on United States v. Poindexter, 719 F. Supp. 6 (D.D.C. 1989) to
argue that the Government should not be allowed to piecemeal charges because such an
approach lends itself to abuse of the grand jury process and defeats the defendant’s
legitimate expectations. He further argues that Judge Mahoney did not give sufficient
weight to the purpose of Rule 48(a).
         In Poindexter, the court considered the Government’s motion pursuant to Rule
48(a) to dismiss two out of three counts of an indictment without prejudice. Poindexter,
719 F. Supp. at 10. The court noted that the Government’s reasons for seeking dismissal
were “somewhat murky.”         Id. at 11.    Later, the Government clarified that the
investigation was not yet complete and that witnesses who were protected by the privilege
against self-incrimination may later become available to testify. Id. The court stated that
Rule 48(a) should not be used to gain a position of advantage or escape a position of less
advantage, that was the result of the Government’s own doing. Id. The court emphasized
that the Government was not seeking to dismiss an entire indictment, which could be
                                            22
refiled later, but was attempting to pick and choose among several charges so as to
proceed to trial on some charges and delay the resolution of others at some future,
indefinite date. Id. The court explained that such selectivity “must be viewed with
suspicion and disfavor, for it clearly lends itself to abuse and is particularly invasive of a
defendant’s legitimate expectations.” Id.
       As with Derr, the factual situation in Poindexter is significantly different from
what happened here. In Poindexter, the defendant’s trial was expected to take place
almost two years after he was first charged. If the court dismissed the two counts without
prejudice, the defendant would have had to wait in a state of uncertainty for some
unspecified time until the Government decided that the time was right to proceed with a
trial on the second group of charges. Id. The court found that this uncertainty constituted
harassment.
       In this case, the Government’s reason, while not disclosed to Rupp or the court,
was much more explicit. The reason was not vague and open-ended, but instead was
limited to a specific witness, whose availability and usefulness could be ascertained within
a relatively short time. Moreover, at the time the firearm counts were dismissed by way
of a superseding indictment, Rupp had already filed notice of his intent to plead guilty to
the Hobbs Act charge. See Doc. No. 31 (notice filed May 8, 2018) and 38 (second
superseding indictment filed May 10, 2018). Thus, the multiple trials that were of
concern in Poindexter were not a significant concern here. While the Government’s
conduct did disrupt Rupp’s expectations,8 a defendant is not entitled to demand that the

8
  Certainly the effect of the Government’s dismissal in this case was worse than in Poindexter
because here, the Government’s dismissal by way of superseding indictment without any reason,
gave Rupp the false impression that he caught a lucky break and all federal charges against him
had been resolved. Indeed, one purpose of Rule 48(a)’s leave of court requirement is to put the
parties and the court on notice of the Government’s intentions. Ultimately, however, I do not
find that deprivation of that notice here is enough to justify dismissal with prejudice given that
the third superseding indictment and refiling of charges did not put Rupp in a worse position
(with regard to the firearm counts), but merely returned him to the same position he would have
been in without the second superseding indictment.

                                               23
Government bring particular charges to trial at a certain time, except (1) the defendant
may withhold consent to the dismissal of charges during trial and (2) the defendant may
enforce his or her Speedy Trial rights. The dismissal in this case did not occur during
trial, and even if Rupp had asserted his Speedy Trial rights in response to the dismissal
by way of the second superseding indictment, those rights likely would not have
precluded dismissal and reindictment. See infra section IV(B)(6) (discussing Speedy Trial
rights in greater detail). This objection is overruled.


       4.     Good Reasons
       Next, Rupp argues that the Government’s reason for dismissing and refiling the
firearm charges was insufficient to justify dismissal without prejudice. He states that
there must be a justification for dismissal and reindictment, such as further development
of the case. Rupp notes that the testimony to the Grand Jury for the initial and third
superseding indictment was almost identical and that the Government did not introduce
evidence from Ford in obtaining the third superseding indictment.
       Judge Mahoney cited several cases in which courts have granted dismissal pursuant
to Rule 48(a) based on an inability to locate an essential witness or secure such a witness’s
cooperation. See Doc. No. 133 at 22; see also United States v. Rush, 240 F.3d 729, 730
(8th Cir. 2001) (per curiam) (“Indeed, the district court had to grant the motion unless
the dismissal ‘would be clearly contrary to manifest public interest, determined by
whether the prosecutor’s motion to dismiss was made in bad faith.’”); United States v.
Feldhacker, 849 F.2d 293, 925 (8th Cir. 1988) (“In general, absent prosecutorial abuse,
a defendant does not obtain immunity from prosecution simply because the prosecution
has previously dismissed an indictment which described the criminal acts at issue.”). I
agree with Judge Mahoney that dismissal based on the inability to locate a witness does
not amount to bad faith or prosecutorial harassment, at least on the facts of this case. See
Doc. No. 133 at 21.


                                             24
      Moreover, of course, the standard of proof for obtaining an indictment is
substantially less than the standard for obtaining a conviction at trial. Having already
obtained the first indictment, it is not surprising that the Government found no need to
present additional evidence on the firearms charges to obtain the third superseding
indictment. This is not inconsistent with the Government’s explanation that it was
hesitant to proceed to trial on those charges without the ability to call Ford as a trial
witness. I find that the Government’s reason would have permitted dismissal without
prejudice under Rule 48(a), had the Government so moved. This objection is overruled.


      5.     United States v. Garcia-Aguilar
      Rupp argues the R&R improperly distinguished Garcia-Aguilar because the
Government should have similarly lost the power to file additional charges the moment
Rupp pleaded guilty to the Hobbs Act robbery. Judge Mahoney noted that the fact Rupp
did not raise double jeopardy or other constitutional principles distinguished this case
from Garcia-Aguilar. Doc. No. 133 at 20, n.5. She summarized that case as follows:
      In Garcia-Aguilar v. United States District Court for Southern District of
      California, 535 F.3d 1021, 1023 (9th Cir. 2008), the defendants pleaded
      guilty before a magistrate judge to an indictment charging them with
      unlawfully reentering the country after previously being removed, in
      violation of 8 U.S.C. § 1326. Before the district court judge accepted the
      pleas, the Government issued a superseding indictment charging the
      defendants with unlawfully reentering the country after previously being
      removed for committing a felony, in violation of 8 U.S.C. § 1326(b)(2),
      exposing the defendants to a greater maximum sentence. Id. at 1023-24.
      The Government asked the district court to find the pleas defective under
      Rule 11. Id. The district court rejected the defendants’ pleas to the original
      indictment, but the Ninth Circuit reversed, ordering the district court to
      accept the pleas. Id. at 1023, 1026. The Ninth Circuit held that “[t]he
      government lost its power to file additional charges the moment the
      defendants pled guilty knowingly, voluntarily and unconditionally before
      the magistrate judges.” Id. at 1026. Although the opinion does not mention
      double jeopardy, double jeopardy principles would have barred the
      Government from bringing the charge in the superseding indictment once
      jeopardy attached to the charge pleaded to in the original indictment. See
                                           25
      also United States v. Aquino, 242 F.3d 859, 866 (9th Cir. 2001) (declining
      to address defendant’s argument that the Government’s issuance of a
      superseding indictment after the defendant had pleaded guilty but before he
      was sentenced violated due process; the defendant argued that new charges
      against his codefendants in the superseding indictment made him subject to
      sentencing enhancements, but the court found his sentence unaffected).

Id. I agree with Judge Mahoney that Garcia-Aguilar is distinguishable given that Rupp
does not seek dismissal based on double jeopardy grounds. This objection is overruled.


      6.     Prejudice
      Finally, Rupp argues he was prejudiced by the Government’s failure to inform
him that Ford was missing because knowledge of that fact may have changed his
willingness to plead guilty. While Rupp contends there was a tacit understanding that he
pleaded guilty to the Hobbs Act robbery in exchange for dismissal of the firearms counts,
I agree with Judge Mahoney that the record does not support that assertion. Rupp also
argues that by pleading guilty to Hobbs Act robbery, the Government was able to obtain
admissions from Rupp that could subsequently be used against him at trial on the firearms
counts. He notes that while Federal Rule of Evidence 410 generally prohibits evidence
of a defendant’s plea in the Government’s case-in-chief, Rupp would effectively be
precluded from testifying so as not to allow his plea statements to come into evidence as
impeachment evidence. As such, he contends the Government secured an advantage by
proceeding in this way.
      I agree with Judge Mahoney that the remedy for this situation would be to allow
Rupp to withdraw his plea and reevaluate his decision based on all the relevant evidence
and counts. Rupp argues that the standard for withdrawing a plea may not be met in this
case absent a finding of bad faith by the Government. A defendant is allowed to withdraw
a guilty plea before sentencing if he can show a fair and just reason for requesting the
withdrawal. Fed. R. Crim. P. 11(d)(B). I do not fault Rupp for seeking dismissal of the
firearms counts over withdrawal of his plea to the Hobbs Act robbery count, but that was

                                           26
nonetheless an avenue he could have pursued if his complaint was that he did not have
all the relevant information in front of him when considering whether to plead. In any
event, Rupp has given no indication that that he wishes to withdraw his plea to the Hobbs
Act robbery based on the Government’s conduct.
       Rupp’s better argument for prejudice is that had the Government sought leave of
court and disclosed the fact that Ford was missing, Rupp could have objected to dismissal
and invoked his Speedy Trial Act rights.9 From Rupp’s point of view, the Government’s
evidence at a trial prior to June 15, 2018, may have looked much different than at a trial
scheduled for September 10, 2018, when Rupp was joined for trial with Wright. See
Doc. No. 88. While Ford’s initial appearance and arraignment occurred on May 17,
2018, he did not indicate an intent to plead guilty (and likely cooperate with the
Government) until June 19, 2018. Assuming the Government’s motion for leave to
dismiss been denied, the Government could have theoretically been forced to choose
whether to go to trial on May 30, 2018, with the evidence it had or risk dismissal due to
a Speedy Trial Act violation.10
       If these would have been the Government’s only two options, Rupp’s argument of
prejudice would be stronger.        However, the Government also could have sought a
continuance and requested exclusion of that time from the 70-day period pursuant to 18


9
  The Speedy Trial Act provides that a criminal defendant will go to trial within 70 days of the
date on which his indictment is made public or he makes an initial appearance, whichever is
later. See 18 U.S.C. § 3161(c)(1). Judge Mahoney concluded thirty-nine days ran from March
29, 2018 (when she ruled on the Government’s detention motion), to May 8, 2018 (when Rupp
filed his notice of intent to plead), excluding April 5, 2018 (the date the first superseding
indictment was returned and Rupp waived personal appearance at the arraignment). See Doc.
No. 133 at 11-12, n.3. Another thirty-one days from May 15, 2018 (the date of Rupp’s plea
hearing) would lead to the expiration of 70 days on June 15, 2018, in the absence of any other
exclusionary periods. Id.
10
  As noted above, had the Government moved for leave to dismiss pursuant to Rule 48(a) for
the reasons it sets forth now (inability to locate Ford), such a request would likely have been
granted given the significant authority that dismissal under Rule 48(a) based on the inability to
locate an essential witness is a sufficient reason.
                                               27
U.S.C. § 3161(h)(3), which excludes any period of delay resulting from the absence or
unavailability of an essential witness. An essential witness is considered absent under
the statute when “his whereabouts are unknown and, in addition, he is attempting to avoid
apprehension or prosecution or his whereabouts cannot be determined by due diligence.”
18 U.S.C. § 3161(h)(3)(B). While “essential witness” is not defined, the Eighth Circuit
has relied on the Senate Judiciary Committee report accompanying the Speedy Trial Act
bill defining essential witness as “a witness so essential to the proceeding that continuation
without the witness would either be impossible or would likely result in a miscarriage of
justice.” United States v. Eagle Hawk, 815 F.2d 1213, 1218 (8th Cir. 1987) (quoting S.
Rep. No. 1021, 93rd Cong., 2d Sess. 37 (1984), U.S. Code Cong. & Admin. News
1974, p. 7401). Considering that the Government dismissed the firearm counts by way
of superseding indictment when it was unable to locate Ford (even with the assistance of
law enforcement), the Government would have had a strong argument for continuing the
May 30, 2018, trial date and excluding the delay from Speedy Trial Act calculations.
       Rupp’s arguments regarding prejudice are speculative to begin with and become
even weaker given the arguments and procedures available to the Government. Rupp’s
objection to a motion to dismiss the firearms counts without prejudice would have been
insufficient to prevent dismissal, as a defendant’s consent is required only during trial.
See Fed. R. Crim. P. 48(a). Moreover, for two reasons it is unlikely that his objection
would have been successful. First, only about half of the Speedy Trial Act time had
expired when the Government elected to dismiss the firearms counts, meaning
reindictment at a later date would not have left him with minimal time to prepare for trial
while preserving his Speedy Trial rights and arguably resulting in prejudice. Second,
there is substantial authority supporting dismissal without prejudice pursuant to Rule
48(a) in the absence of bad faith. See Doc. No. 133 at 22.
       Finally, even if Rupp had been successful in objecting to a dismissal motion, he
likely would have ended up in the same position the third superseding indictment created
because the Government could have sought a continuance based on the absence of an
                                             28
essential witness and excluded the time under the Speedy Trial Act. For all of these
reasons, I find that Rupp has not demonstrated prejudice as a result of the Government’s
failure to seek dismissal pursuant to Rule 48(a). This objection is overruled.


                                 V.       CONCLUSION
      For the reasons set forth herein:
      1.     Defendant’s objections (Doc. No. 146) to the R&R are overruled.
      2.     The Government’s objections (Doc. No. 147) to the R&R are overruled.
      3.     I accept Judge Mahoney’s R&R (Doc. No. 133) without modification.
      4.     Rupp’s motion (Doc. No. 94) to dismiss is denied.


      IT IS SO ORDERED.
      DATED this 3rd day of January, 2019.




                                          __________________________
                                          Leonard T. Strand, Chief Judge




                                            29
